Name: Commission Regulation (EC) NoÃ 112/2008 of 6 February 2008 registering certain names in the Register of protected designations of origin and protected geographical indications (NoÃ ¡ovickÃ © kysanÃ © zelÃ ­ (PDO), PardubickÃ ½ pernÃ ­k (PGI), Aceite del Baix Ebre-MontsiÃ or Oli del Baix Ebre-MontsiÃ (PDO))
 Type: Regulation
 Subject Matter: Europe;  consumption;  processed agricultural produce;  agricultural structures and production;  marketing
 Date Published: nan

 7.2.2008 EN Official Journal of the European Union L 33/3 COMMISSION REGULATION (EC) No 112/2008 of 6 February 2008 registering certain names in the Register of protected designations of origin and protected geographical indications (NoÃ ¡ovickÃ © kysanÃ © zelÃ ­ (PDO), PardubickÃ ½ pernÃ ­k (PGI), Aceite del Baix Ebre-MontsiÃ or Oli del Baix Ebre-MontsiÃ (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, the Czech Republics applications to register the two names NoÃ ¡ovickÃ © kysanÃ © zelÃ ­ and PardubickÃ ½ pernÃ ­k and Spain's application to register the names Aceite del Baix Ebre-MontsiÃ or Oli del Baix Ebre-MontsiÃ were published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, these names should be entered in the Register, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex to this Regulation are hereby entered in the Register of protected designations of origin and protected geographical indications. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ C 102, 5.5.2007, p. 16 (NoÃ ¡ovickÃ © kysanÃ © zelÃ ­), OJ C 103, 8.5.2007, p. 20 (PardubickÃ ½ pernÃ ­k), OJ C 105, 9.5.2007, p. 6 (Aceite del Baix Ebre-MontsiÃ or Oli del Baix Ebre-MontsiÃ ). ANNEX 1. Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.5. Oils and fats (butter, margarine, oil, etc.) SPAIN Aceite del Baix Ebre-MontsiÃ or Oli del Baix Ebre-MontsiÃ (PDO) Class 1.6. Fruit, vegetables, cereals, whether or not processed CZECH REPUBLIC NoÃ ¡ovickÃ © kysanÃ © zelÃ ­ (PDO) 2. Foodstuffs referred to in Annex I of Regulation (EC) No 510/2006: Class 2.4. Bread, pastry, cakes, confectionery, biscuits and other bakers wares CZECH REPUBLIC PardubickÃ ½ pernÃ ­k (PGI)